Name: Commission Regulation (EEC) No 2784/86 of 9 September 1986 on the supply of various lots of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 257/ 12 Official Journal of the European Communities 10. 9. 86 COMMISSION REGULATION (EEC) No 2784/86 of 9 September 1986 on the supply of various lots of skimmed-milk powder as food aid Whereas, therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1 354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skimmed-milk powder, butter and butteroil as food aid (*), as last amended by Regulation (EEC) No 3826/85 f) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (3), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (4), as last amended by Regula ­ tion (EEC) No 1335/86 (*), and in particular Article 7 (5) thereof, Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allo ­ cated to certain countries and beneficiary organizations 5 715 tonnes of skimmed-milk powder to be supplied fob, cif or free at destination : HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall, in accordance with the provisions of Regulation (EEC) No 1354/83, supply skimmed-milk powder as food aid on the special terms set out in the Annex. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14. 12. 1982, p. 1 , 0 OJ No L 54, 23 . 2. 1985, p. 1 . 0 OJ No L 29, 4. 2. 1986, p. 3 . 0 OJ No L 148 , 28 . 6 . 1968, p. 13 . 0 OJ No L 119, 8 . 5. 1986, p. 19 . O OJ No L 142, 1 . 6 . 1983, p. 1*. 0 OJ No L 371 , 31 . 12. 1985, p. 1 . 10 . 9. 86 Official Journal of the European Communities No L 257/13 ANNEX Notice of invitation to tender (') Description of the lot A B 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation. (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Republic of Botswana 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3) 6 . Total quantity 395 tonnes 600 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 ,10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'BOTSWANA 0032403 / ACTION OF THE WORLD FOOD PROGRAMME / DURBAN IN TRANSIT TO LOBATSI / BOTSWANA* 12. Shipment period Before 10 November 1986 Before 10 January 1987 13 . Closing date for the submission of tenders 1 22 September 1986 , 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period Before 30 November 1986 Before 31 January 1987 (b) closing date for the submission of tenders 13 October 1986 1 5. Miscellaneous (4) ( 5 ) ( 6 ) ( 7 ) No L 257/14 Official Journal of the European Communities 10. 9 . 86 Description of the lot C 1 . Programme : 1986 (a) legal basis Council Regulation (EEC) No 232/86 (b) purpose 2. Recipient 3 . Country of destination 4. Stage and place of delivery 5. Representative of the recipient 6 . Total quantity 7. Origin of the skimmed-milk powder 8 . Intervention agency holding the stocks 9. Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12. Shipment period 13 . Closing date for the submission of tenders 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Commission Decision of 19 February 1986 | Islamic Republic of Mauritania cif Nouakchott Commissariat a la sÃ ©curitÃ © alimentaire, boite postale 377, Nouakchott (tel . 514 58) A l'attention de M. le Commissaire a la sÃ ©curitÃ © alimentaire 400 tonnes Community market Annex I B of Regulation (EEC) No 1354/83 25 kilograms 'DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE' Before 10 November 1986 22 September 1986 Before 30 November 1986 i 13 October 1986 1 5. Miscellaneous 0 10 . 9 . 86 Official Journal of the European Communities No L 257/15 Description of the lot D 1 . Programme ; 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Republic of Nicaragua 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)   6. Total quantity 2 000 tonnes (8) 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks Irish 9. Specific characteristics Entered into stock after 1 January 1986 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'NICARAGUA 0259301 / DESPACHADO POR EL PROGRAMA MUNDIAL DE ALIMENTOS / CORINTO' 12. Shipment period Before 10 November 1986 13 . Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 31 December 1986 13 October 1986 1 5 . Miscellaneous (4) (5) (6) (7) No L 257/16 Official Journal of the European Communities 10. 9. 86 . Description of the lot E 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient ( WFP 3 . Country of destination Democratic Republic of Madagascar 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 25 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency German 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'MADAGASCAR 0266100 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / TOAMASINA' 12. Shipment period Before 15 October 1986 13. Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 1 5 . Miscellaneous The costs of supply are determined by the German intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (*) f) 10 . 9 . 86 Official Journal of the European Communities No L 275/17 Description of the lot F 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 2. Recipient WFP 3. Country of destination Republic of Cameroon 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 59 tonnes 7. Origin of the skimmed^milk powder Community market 8 . Intervention agency French 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'CAMEROUN 0077302 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DOUALA' 12. Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) (*) (6) 0 No L 257/ 18 Official Journal of the European Communities 10 . 9 . 86 Description of the lot G 1 . Programme : 1986 (a) legal basis (b) purpose Council Regulation (EEC) No 232/86 Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Republic of Cameroon 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 21 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency French ¢ 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 1 1 . Supplementary markings on the packaging 'CAMEROUN 0077302 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / DOUALA' 12 . Shipment period Before 15 October 1986 13 . Closing date for the submission of tenders  14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 :  (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous The costs of supply are determined by the French intervention agency in accordance with Article 15 of Regulation (EEC) No 1354/83 (4) ( 5) (6 ) (7) 10 . 9 . 86 Official Journal of the European Communities No L 257/19 Description of the lot H 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Lebanese Republic 4. Stage and place of delivery fob 5. Representative of the recipient (2) (3)  6. Total quantity 385 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'LEBANON 0052401 / ACTION OF THE WORLD FOOD PROGRAMME / BEIRUT 12. Shipment period Before 10 November 1986 13. Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1986 13 October 1986 15. Miscellaneous 00 00 No L 257/20 Official Journal of the European Communities 10. 9. 86 Description of the lot I 1 . Programme : 1985 (a) legal basis Council Regulation (EEC) No 457/85 (b) purpose Commission Decision of 10 February 1986 2. Recipient WFP 3 . Country of destination Yemen Arab Republic 4 . Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 350 tonnes 7 . Origin of the skimmed-milk powder Community market 8 . Intervention agency holding the stocks  ' ' \ ' 9 . Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms 11 . Supplementary markings on the packaging 'A.R. YEMEN / 026940 / ACTION OF THE WORLD FOOD PROGRAMME / HODEIDAH' 12 . Shipment period Before 10 November 1986 1 3 . Closing date for the submission of tenders 22 September 1986 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation .  (EEC) No 1354/83 : (a) shipment period Before 30 November 1986 (b) closing date for the submission of tenders 13 October 1986 15 . Miscellaneous (4) 0 (6)0 10. 9 . 86 Official Journal of the European Communities No L 257/21 Description of the lot K 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Republic of Uganda 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 1 250 tonnes 7. Origin of the skimmed-milk powder Intervention stock 8 . Intervention agency holding the stocks German % 9. Specific characteristics Entered into stock after 1 January 1986 10. Packaging 25 kilograms 11 . Supplementary markings on the packaging 'UGANDA 0244301 / ACTION OF THE WORLD FOOD PROGRAMME / KAMPALA VIA MOMBASA' 12. Shipment period Before 10 November 1986 13. Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1986 13 October 1986 15. Miscellaneous (4) (5) (6) (7) No L 257/22 10 . 9. 86Official Journal of the European Communities Description of the lot L 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 February 1986 2. Recipient WFP 3. Country of destination Republic of Zambia 4. Stage and place of delivery fob 5 . Representative of the recipient (2) (3)  6 . Total quantity 30 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency Dutch 9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 10 . Packaging 25 kilograms (9) 1 1 . Supplementary markings on the packaging A green dot at least 20 cm in diameter and : 'ZAMBIA 0262000 / ACTION OF THE WORLD FOOD PROGRAMME / LUSAKA VIA DAR-ES-SALAAM' 12. Shipment period Before 10 December 1986 1 3 . Closing date for the submission of tenders  , 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period ' (b) closing date for the submission of tenders 15. Miscellaneous The costs of supply are determined by the Dutch intervention agency in accordance with Article 1 5 of Regulation (EEC) No 1 354/83 (4) (*) (*) 0 10. 9. 86 Official Journal of the European Communities No L 257/23 Description of the lot M 1 . Programme : 1985 (a) legal basis (b) purpose Council Regulation (EEC) No 457/85 Commission Decision of 10 December 1985 2. Recipient 3 . Country of destination j Republic of the Niger 4. Stage and place of delivery Free-at-destination Niamey 5. Representative of the recipient Olani (Office du lait du Niger), BP 404, Niamey Tel : 73 23 69 6. Total quantity 200 tonnes 7. Origin of the skimmed-milk powder Community market 8 . Intervention agency  9. Specific characteristics Annex I B of Regulation (EEC) No 1354/83 1 0 . Packaging ' 25 kilograms 11 . Supplementary markings on the packaging 'LAIT Ã CRÃ MÃ  EN POUDRE / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE AU NIGER' 12. Shipment period Before 10 November 1986 13. Closing date for the submission of tenders 22 September 1986 14. In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No. 1354/83 : (a) shipment period (b) closing date for the submission of tenders Before 30 November 1986 13 October 1986 15. Miscellaneous 0 No L 257/24 Official Journal of the European Communities 10 . 9. 86 Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983, page 9, shall serve as notice of invitation to tender. (2) See list published in Official Journal of the European Communities No C 229 of 26 August 1983, page 2. (3) The successful tenderer shall contact the beneficiary without delay so as to determine the necessary shipping papers . (4) Commission. Delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (*) The successful tenderer shall give the beneficiary's representative, at the time of delivery, a health certificate. ( «) Veterinary certificate issued by an official entity stating that the product was processed with pasteurised milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not registered foot-and ­ mouth disease nor any other notifiable infections/contagious disease during the 90 days prior to the processing. Q The successful tenderer shall give the beneficiary's representative, at the time of delivery, a certificate of origin. (8) Each tender may relate only to a partial quantity of 500 tonnes as specified in the complementary notice of invitation to tender published along with this Regulation in the C series of the Official Journal of the European Communities, indicating the location of- the warehouses in which the product is stored. (9) To be delivered on standard pallets  40 bags each pallet  wrapped in plastic shrinked cover.